Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 21-28, 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a second capping layer to cover an upper surface of the first capping layer, wherein the second capping layer is non-conductive and forming an etch stop layer over an upper surface of the second capping layer and along one or more sidewalls of the second capping layer.
Regarding claim 30, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a second two-dimensional material over the first two-dimensional material, wherein the second two-dimensional material comprises a first upper surface that is laterally outside the first two-dimensional material and a second upper surface that is directly over the first two-dimensional material, the second upper surface being above the first upper surface. 
Regarding claim 41, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a protective layer along one or more sidewalls of the first capping layer and directly over the first dielectric layer, forming a second capping layer to cover an upper surface of the first capping layer and over the protective layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816 



/JAEHWAN OH/Primary Examiner, Art Unit 2816